Case: 16-16045   Date Filed: 12/07/2017   Page: 1 of 7


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16045
                          Non-Argument Calendar
                        ________________________

        D.C. Docket No. 0:16-cv-61493-WPD; 0:13-cr-60267-WPD-1



JEAN CAZY,

                                                            Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (December 7, 2017)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-16045     Date Filed: 12/07/2017   Page: 2 of 7


      Jean Cazy, a federal prisoner proceeding pro se, appeals the denial of his

28 U.S.C. § 2255 motion to vacate his conviction and sentence.

                                          I.

      On April 29, 2014, Cazy was sentenced to a 248-month term of

imprisonment. He was sentenced after a jury convicted him of (1) conspiracy to

commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951; (2) conspiracy to

possess with intent to distribute 5 kilograms or more of cocaine, in violation of 21

U.S.C. § 846; (3) attempt to possess more than 500 grams, but less than 5

kilograms, of cocaine, in violation of 21 U.S.C. § 846; (4) conspiracy to use, carry,

or possess a firearm during the commission of a crime of violence, in violation of

18 U.S.C. § 924(o); (5) using, carrying, or possessing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A); and (6) using, carrying, or

possessing a firearm during a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)(1)(A). In addition to the term of imprisonment, Cazy was ordered to pay

a special assessment of $100 for each of his six convictions, for a total assessment

of $600. On December 15, 2015, his sentence was reduced to 211-months

imprisonment, but the monetary penalty remained intact.

      On June 27, 2016, Cazy filed his § 2255 motion, arguing generally that his

conviction was the result of government entrapment and prosecutorial misconduct.




                                          2
                Case: 16-16045       Date Filed: 12/07/2017      Page: 3 of 7


Among his other claims, Claim 6 1 of his motion asserted that his conviction for

using, carrying, or possessing a firearm during a crime of violence was no longer

valid because, after Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551

(2015), conspiracy to commit Hobbs Act robbery no longer qualified as a predicate

crime for a conviction under 18 U.S.C. § 924(c).

       On August 31, 2016, the district court denied Cazy’s motion. With respect

to Claim 6, the district court found that Cazy would not benefit from any extension

of the ruling in Johnson because of the concurrent sentence doctrine. However, out

of an “abundance of caution,” the district court waived the $100 special assessment

for that conviction, thereby reducing Cazy’s overall assessment to $500.

       On March 30, 2017 this Court granted Cazy a COA for the following issues:

“Whether the district court erred by (1) resentencing Cazy to reduce his special

assessment by $100; and (2) denying Claim 6 on the ground that, under the

concurrent sentence doctrine, Cazy would not benefit from any extension of the

ruling in Johnson.”




       1
         In Cazy’s motion, the substance of this claim appeared within the claims labeled nine
through eleven. However, because subsequent court orders referred to this claim as “Claim 6,”
we will as well.
                                               3
               Case: 16-16045     Date Filed: 12/07/2017     Page: 4 of 7


                                           II.

      We review de novo the district court’s legal conclusions related to the denial

of a § 2255 motion. Mamone v. United States, 559 F.3d 1209, 1210 (11th Cir.

2009) (per curiam).

                                           III.

      Under 18 U.S.C. § 3013, “[t]he court shall assess on any person convicted

. . . of a felony . . . $100 if the defendant is an individual.” 18 U.S.C.

§ 3013(a)(2)(A). This provision is mandatory on the sentencing court. See

Rutledge v. United States, 517 U.S. 292, 301, 116 S. Ct. 1241, 1247 (1996) (“We

begin by noting that 18 U.S.C. § 3013 requires a federal district court to impose a

[] special assessment for every conviction.”).

      A district court’s authority to modify a sentence is constrained by statute.

See United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010). Once a

sentence has been imposed, a district court may modify the sentence only when:

(1) the defendant offers substantial assistance to law enforcement pursuant to

Federal Rule of Criminal Procedure 35, (2) an amendment to the United States

Sentencing Guidelines lowers the applicable guidelines range, or (3) the Director

of the Bureau of Prisons files a motion under certain circumstances. 18 U.S.C.

§ 3582(c). Even in these circumstances, however, a district court generally may

not waive a mandatory monetary penalty. See United States v. Puentes, 803 F.3d
4
              Case: 16-16045     Date Filed: 12/07/2017    Page: 5 of 7


597, 606 (11th Cir. 2015) (holding that the district court lacked authority to

eliminate mandatory restitution under the Mandatory Victims Restitution Act

because that statute’s mandatory language trumped the district court’s authority

under Rule 35(b)(4)).

      None of the conditions of 18 U.S.C. § 3582(c) were met here, so the district

court lacked authority to reduce Cazy’s sentence. See Phillips, 597 F.3d at 1195.

Even if the district court had the authority to modify Cazy’s sentence, that

authority would not have extended to an ability to waive a mandatory monetary

penalty. See Puentes, 803 F.3d at 606. Therefore the district court erred by

waiving the $100 special assessment.

                                         IV.

      The concurrent sentence doctrine provides that the existence of one valid

conviction may render unnecessary the review of other convictions when

concurrent sentences have been imposed, unless the defendant would suffer

“adverse collateral consequences” as a result of the unreviewed conviction. United

States v. Bradley, 644 F.3d 1213, 1293 (11th Cir. 2011) (quotation omitted). The

Supreme Court has ruled that the concurrent sentence doctrine does not apply

where a defendant was assessed cumulative money assessments for each count of

conviction. Rutledge, 517 U.S. at 301, 116 S. Ct. at 1247 (“As long as § 3013

stands, a second conviction will amount to a second punishment.”); see also Pinkus


                                          5
              Case: 16-16045      Date Filed: 12/07/2017   Page: 6 of 7


v. United States, 436 U.S. 293, 304–05, 98 S. Ct. 1808, 1815 (1978) (holding that

sentences are “not in fact fully concurrent” when a defendant “had at least a

pecuniary interest in securing review of his conviction on each of the counts”).

Even without the required special assessment, “[t]he separate conviction, apart

from the concurrent sentence, has potential adverse collateral consequences that

may not be ignored.” Rutledge, 517 U.S. at 302, 116 S. Ct. at 1248 (quotation

omitted). For example, the presence of an additional conviction on a prisoner’s

record, regardless of its impact on the total sentence, may “result in an increased

sentence under a recidivist statute for a future offense,” may “be used to impeach

the defendant’s credibility[,] and certainly carries the societal stigma

accompanying any criminal conviction.” Id.

      This Court has applied the concurrent sentence doctrine where a defendant

“has [not] made any showing of adverse collateral consequences.” In re Williams,

826 F.3d 1351, 1357 (11th Cir. 2016) (per curiam). But there will always be

adverse collateral consequences when there is a monetary penalty attached to each

conviction. See In re Chance, 831 F.3d 1335, 1338 (11th Cir. 2016)

(distinguishing In re Williams from cases that involve monetary penalties).

      Because Cazy’s $100 special assessment must stand, the concurrent sentence

doctrine is inapplicable. See Rutledge, 517 U.S. at 301, 116 S. Ct. at 1247; In re

Chance, 831 F.3d at 1338.


                                           6
              Case: 16-16045    Date Filed: 12/07/2017   Page: 7 of 7


      For these reasons we (1) vacate the district court’s removal of Cazy’s $100

special assessment and denial of Cazy’s § 2255 motion as to Claim 6; and (2)

remand for treatment consistent with this order.

      VACATED AND REMANDED.




                                         7